      Case 2:08-cr-00048-MHT-SMD Document 69 Filed 04/15/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

                    MIDDLE DISTRICT OF ALABAMA,

                   EASTERN AND NORTHERN DIVISIONS


UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
       v.                            )          3:07cr150-MHT
                                     )               (WO)
BENJAMIN SHANE FOSTER                )

UNITED STATES OF AMERICA             )
                                     )        CRIMINAL ACTION NO.
       v.                            )          2:08cr48-MHT
                                     )               (WO)
BENJAMIN SHANE FOSTER                )

                                   ORDER

      Based on the representations made on the record

during the status conference on April 15, 2021, it is

ORDERED     that    the    revocation      petitions     (Doc.    100     in

3:07cr150-MHT and Doc. 54 in 2:08cr48-MHT) are set for

an in-person evidentiary hearing on June 24, 2021, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.     United     States     Courthouse      Complex,      One    Church

Street, Montgomery, Alabama.

      It    is   further    ORDERED      that,   five    business     days

before the hearing, the parties are to file pre-hearing
   Case 2:08-cr-00048-MHT-SMD Document 69 Filed 04/15/21 Page 2 of 2




briefs in each case, summarizing the evidence, if any,

to be presented and setting forth, if convicted, (a)

the sentence the defendant should receive and (b) why

that sentence is appropriate based on the facts and the

law.

       DONE, this the 15th day of April, 2021.

                                  /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
